Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Claims 1-5 in the reply filed on 11/23/2022 is acknowledged.
Claims 6-17 are withdrawn.
Claim Objections
Regarding claim 4, “suppling” should read “supplying”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the humidifying member” lacks sufficient antecedent basis in the claims.
Regarding claims 2 and 4, “the predetermined high water level” and “the predetermined low water level” lack sufficient antecedent basis in the claims with respect to the circulating water tank. Claim 1 recites these levels as being in reference to the storage water tank. Therefore, in reference to the circulating water tank, these values have not been established. It is further unclear if the claim intends to establish the same level predeterminations for the circulating tank as the storage tank, or if each tank can have its own respective predetermined water levels.
Regarding claim 3, “the water level in the residual water tank” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (JP201772318A) in view of Harvel (US20020070465A1).
Regarding claim 1, Katsura teaches a humidifier comprising:
A storage water tank to store water (Figure 2: T1);
A circulating water tank to receive and store water from the storage water tank (Figure 2: 3);
A residual water tank to receive and store water from the circulating water tank (Figure 2: T2);
A supply pump configured to supply water stored in the storage water tank to the circulating water tank while the humidifier operates in a humidity mode (Figure 2: “P”);
A circulating pump configured to supply the water in the circulating water tank to the humidifying member while the humidifier operates in the humidity mode (Figure 2: pump 41 and humidifying member 42, see ¶56 and ¶60 where body 41 rotates to suck up water and therefore qualifies as a pump);
A fan configured to blow air toward the humidifying member which has received the water from the circulating tank to evaporate the water received by the humidifying member and thereby cause water evaporated to be discharged to outside the humidifier while the humidifier operates in the humidity mode (Figure 2: B);
A drainage member configured to selectively discharge the water in the circulating water tank to the residual water tank (Figure 2: V and Pc); and
A controller (a controller is present, Figure 2: 18 and at least ¶76) configured to:
Operate the humidifier in the humidity mode while a water level in the storage water tank is greater than or equal to a predetermined low water level (¶76) and
Stop the humidity mode while the water level in the storage water tank is less than the predetermined low water level and based on at least one of a water level in the circulating water tank and a water level in the residual water tank (¶76, which accounts for circulating tank water level).
Katsura does not teach an internal pipe configured to form a flow pass through which water that remains in the humidifying member is guided to the circulating water tank.
However, Harvel teaches a humidifier which utilizes an internal pipe configured to form a flow pass through which water that remains in the humidifying member is guided to the circulating water tank (Figure 2: 32 guides excess water to 25) which saves water (¶10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an internal pipe system with a humidifying member as taught by Harvel in order to reduce waste water.
Regarding claim 2, Katsura as modified teaches all of the limitations of claim 1, wherein the controller
Stops the humidity mode based on the water level in the circulating tank being less than the predetermined low water level while the water level in the storage tank is less than the predetermined low water level (¶76).
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763